UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
UNITED STATES OF AMERICA,                                               Case No. 19-cr-582 (DRH)


                 v.                                                     DECLARATION OF
                                                                        BRYAN HA
FRANCES CABASSO, et al.,

                                    Defendants.
-------------------------------------------------------------------X

                 I, BRYAN HA, hereby declare under penalty of perjury, pursuant to 28 U.S.C. §

1746, that the following is true and correct:

                 1.       I am an attorney admitted to practice in the State of New York and a

member of the bar of this Court. I am of counsel to the Law Offices of Kenneth J. Kapan, P.C.,

which represents defendant Frances Cabasso in the above-captioned matter.

                 2.       Annexed hereto as Exhibit A is a true and correct copy of a blog post

entitled “How Fast Does The Average Boat Depreciate?” published on the TheMariner.com

website on May 21, 2020 (https://themariner.com/blog/boat-depreciation/).

                 3.       Annexed hereto as Exhibit B is a true and correct copy of an article

entitled “Total cost of ownership in luxury yacht buying” published on the World Yacht Group

website on April 24, 2020 (https://worldyachtgroup.com/luxury-yacht-sales-top-5-financial-

questions-you-should-ask-when-buying-a-luxury-yacht/).

                 4.       Annexed hereto as Exhibit C are true and correct copies of current sales

listings of Azimut Model 68S yachts from model years 2005-2007.

                 5.       Annexed hereto as Exhibit D is a true and correct copy of an e-mail from

Rob Becker, Office Manager/Purchasing Agent for Campbell’s Boatyards, with a service rates

sheet attached, sent on February 8, 2021.
             6.     Annexed hereto as Exhibit E is a true and correct copy of an e-mail from

Abell Custom Marine LLC sent on February 8, 2021.

Dated: Westchester County, New York
       February 15, 2021



                                          /s/ Bryan Ha
                                          BRYAN HA




                                             2
